Examiner’s Comment/Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
The specification has been amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The figure description has been amended to read:
--Figure 1.1 is a perspective view of an EYE LENS IMPLANTER;
Figure 1.2 is a front view thereof;
Figure 1.3 is a back view thereof;
Figure 1.4 is a side view thereof;
Figure 1.5 is another side view thereof;
Figure 1.6 is a top view thereof;
Figure 1.7 is a bottom view thereof; and
Figure 1.8 is a rear perspective view thereof.--
For clarity and proper form, the paragraph following the figure description that starts with “intraocular lens insertion device for use in surgical” and ends with “form no part of the claimed design” has been cancelled.
Additionally, the broken lines statement has been moved and has been inserted into the specification, directly preceding the claim, that reads:
--The broken lines shown in Figures 1.2 and 1.3 illustrate portions of the EYE LENS IMPLANTER that form no part of the claimed design.--

Conclusion
The claim now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic, can be reached on 571-272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921